Citation Nr: 0030759	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  99-11 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hives, to include as 
secondary to herbicide exposure.

2. Entitlement to service connection for headaches, to 
include as secondary to herbicide exposure.

3. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight


INTRODUCTION

The veteran served on active duty from July 1968 to March 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a May 1997 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for 
hives, headaches, and PTSD was denied.  


REMAND

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.305 (2000).  In 
addition, a veteran who served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975 and who currently has one or more certain 
prescribed chronic diseases, shall be presumed to have been 
exposed during service to a herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
a herbicide agent during such service.  38 C.F.R. § 3.307 
(a)(6)(iii) (2000). 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  This law rewrites 
the 38 U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  

The new law provides that VA has a duty to assist veterans 
and other claimants in developing their claims for VA 
benefits.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This duty to assist 
requires VA to make "reasonable efforts to obtain relevant 
records (including private records)" and that to provide a 
medical examination when such examination is necessary to 
make a decision on the claim.  Id. at § 3(a) (to be codified 
as amended at 38 U.S.C. § 5103A). 

The Board will apply the law cited above as this version is 
clearly more favorable to the appellant's claims.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply); see also 
VAOPGCPREC 03-2000 (Apr. 10, 2000).  Thus, it will be 
incumbent upon the RO to review the entire evidentiary record 
prior to any further consideration of these issues by the 
Board.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran contends that he has hives and headaches which he 
attributes to herbicide exposure during his service in 
Vietnam.  In addition, he contends that he has post traumatic 
stress disorder (PTSD) due to inservice stressors.  

A June 1995 VA outpatient consultation sheet indicates that 
the veteran alleged a history of spontaneous swelling of his 
lips and generalized hives; an August 1995 allergy 
consultation was scheduled.  Similarly, a June 1995 VA 
outpatient consultation sheet indicates a history of intense 
headaches since the 1970s; an October 1995 neurology 
consultation was scheduled.  While the evidence shows that an 
allergy consultation and a neurology consultation were 
scheduled, the report of such consultations are not 
associated with the claims folder.  The procurement of such 
pertinent evidence is required.  Id., See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that documents 
which were not actually before the adjudicators but had been 
generated by VA employees or submitted to VA by claimant 
were, "in contemplation of law, before the Secretary and the 
Board and should be included in the record").  

With respect to the veteran's PTSD claim, a June 1995 
consultation sheet indicates that the veteran was to be 
scheduled for a VA examination.  However, the report of such 
examination has not been associated with the claims folder.  
The Board is of the opinion that an effort should be made to 
determine whether an examination was conducted and to obtain 
any records associated with such examination.  The 
procurement of such pertinent evidence is required.  Id. 

Additionally, VA outpatient treatment records indicate that 
the veteran has a diagnosis of PTSD due to service in 
Vietnam.  The veteran has submitted a statement outlining 
several inservice stressors to include being involved in 
ambushes, mine sweeping activities, the death of comrades, 
and killing a woman and child.  His DD Form 214, Report of 
Discharge, indicates that the veteran's primary duty in 
service was as a "combat engineer".  In assessing the 
veteran's alleged stressors, the RO must first determine 
whether the veteran was engaged in combat with the enemy.  
Thus, further development is necessary, to include obtaining 
the veteran's personnel records.  Furthermore, the record 
does not show that the U.S. Armed Services Center for the 
Research of Unit Records (USASCRUR)) has been requested to 
verify the stressful events reported by the veteran.

Accordingly, based on the discussion above, the case is 
REMANDED for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for hives, 
headaches, or PTSD since his separation 
from active duty.  After securing the 
necessary release, the RO should obtain 
these records.  

Additionally, the RO should determine 
whether the allergy and neurological 
examinations as well as the VA PTSD 
examination referenced in the June 1995 
consultation sheets had been conducted.  
If so, the RO should obtain a copy of all 
records generated.  The RO should 
document its efforts to obtain the 
required information.  

If any requested evidence is not 
available, the RO should notify the 
veteran as mandated by the Veterans 
Claims Assistance Act of 2000.  See also 
VBA Fast Letter No. 00-87 (November 17, 
2000).

2.  The RO should obtain from the 
National Personnel Records Center, or 
other appropriate repository, and request 
that they associate with the claims 
folder the veteran's personnel file for 
his July 1968 to March 1970 service.

3.  The RO should ask the veteran if he 
desires to clarify any of his previous 
statements regarding inservice stressors.  
He should be informed to be as specific 
as possible in identifying these 
stressors including furnishing names, 
dates, units and other data which would 
assist in verifying the events in 
question.  This summary, and all 
associated documents, should be forwarded 
to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, Virginia 22150 
in order to verify the stressors claimed 
by the veteran.  

3.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, as to whether any of the 
veteran's alleged stressors have been 
objectively verified, and if so, what was 
the nature of the alleged stressor which 
has been established by the record to 
have occurred.  In making this finding, 
the RO must specifically render a finding 
as to whether the veteran "engaged in 
combat with the enemy."  

If the RO determines that the record 
establishes the existence of any of the 
veteran's alleged stressors, the RO must 
specifically find what alleged stressors 
have been established by the evidence of 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

4.  The RO should also determine whether 
VA examination for any, or all, of the 
claimed disabilities is necessary, 
pursuant to the duty to assist set forth 
under the provisions of the Veterans 
Claims Assistance Act of 2000.  

If such examination(s) is scheduled, the 
veteran should be advised of the 
provisions set forth at 38 C.F.R. 
§ 3.655(b) regarding failure to report 
for scheduled VA examinations.  Specific 
attention is directed to any requested 
examination reports.  The Court has held 
that, if the requested examination does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

5.  The RO then should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  The RO should ensure 
that all development and notice 
requirements of the Veterans Claims 
Assistance Act of 2000 have been complied 
with.  

6.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case, which 
informs him of the relevant DSM-IV 
provisions relating to any diagnosed 
acquired psychiatric disorder, and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,
	(CONTINUED ON NEXT PAGE)




directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 


- 8 -


